UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 9, 2015 Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (212) 226-4265 (Issuer’s Telephone Number, Including Area Code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230-425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a vote of Security Holders. The 2015 Annual Meeting of Stockholders was held on December 9, 2015. The following indicates the matters voted on and the results of the voting. There were 26,527,635 broker non-votes in connection with each nominee and proposals 2 and 3. Proposal 1 Election of Directors 1.1 John Levy For 44,807,062 Withheld 7,504,746 1.2 Robert Betz For 49,322,450 Withheld 3,079,358 1.3 Mario Concha For 49,277,020 Withheld 3,034,788 1.4 David Taft For 50,504,258 Withheld 1,807,550 1.5 Bradley Tirpak For 50,559,688 Withheld 1,752,120 1.6 Ali Zamani For 50,604,258 Withheld 1,707,550 1.7 Andre Zeitoun For 48,647,251 Withheld 2,941,557 All of the above nominees were elected Proposal 2 Advisory, non-binding vote on executive compensation FOR 33,329,844 AGAINST 18,893,595 ABSTAIN 88,369 The proposal was approved. Proposal 3 Amendment of the Certificate of Incorporation to enable stockholder action by written consent FOR 50,285,789 AGAINST 1,841,367 ABSTAIN 184,652 The proposal was approved. Proposal 4 The ratification of the selection of EisnerAmper LLP as our independent registered public accounting firm FOR 78,664,000 AGAINST 34,510 ABSTAIN 140,633 The proposal was approved SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. APPLIED MINERALS, INC. Dated: December 14, 2015 /s/ANDRE ZEITOUN By:Andre Zeitoun President and Chief Executive Officer
